Citation Nr: 0312660	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  95-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cardiovascular disease, to include hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
stomach ulcers.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

4.  Entitlement to service connection for skin cancer 
secondary to exposure to ionizing radiation.

5.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD) currently evaluated as 50 
percent disabling.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to May 1946.

By rating decision dated in September 1957, the Regional 
Office (RO) denied the veteran's claim for service connection 
for ulcers.  He was notified of this decision and of his 
right to appeal by a letter dated later that month, but a 
timely appeal was not received.  Service connection for 
residuals of a head injury was denied by the Board of 
Veterans' Appeals (Board) in a decision in August 1978.  In a 
rating action dated in August 1986, the RO concluded that a 
new factual basis had not been submitted, and the claim for 
service connection for residuals of a head injury remained 
denied.  He was informed of this decision and of his right to 
appeal by a letter dated the following month.  The Board 
acknowledges that he perfected his appeal.  However, during a 
hearing before a Member of the Board in April 1988, the 
veteran withdrew this claim from appellate consideration.  
Finally, the Board denied the veteran's claim for service 
connection for cardiovascular disease, to include 
hypertension, in a decision dated in May 1998.  Recently, the 
veteran has submitted additional evidence seeking to reopen 
his claims for service connection for these disabilities.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  In a rating 
decision dated in November 1994, the RO, in pertinent part, 
denied the veteran's claim for service connection for skin 
cancer secondary to exposure to ionizing radiation.  When 
this matter was before the Board in May 1998, it was 
remanded, in pertinent part, for additional development of 
the record.  By rating action dated in September 1999, the RO 
granted the veteran's claim for service connection for PTSD, 
and assigned a 50 percent evaluation for this disability, 
effective June 1993.  The veteran has disagreed with the 
assigned rating.  In a June 2002 rating action, the RO 
concluded that the additional evidence submitted by the 
veteran was not new and material, and the claims for service 
connection for cardiovascular disease to include 
hypertension, stomach ulcers and residuals of a head injury 
with headaches, were not reopened.  A notice of disagreement 
with these determinations was received in July 2002, and the 
RO issued a statement of the case later that month.  A 
statement submitted by the veteran's representative in 
September 2002 constitutes a substantive appeal with respect 
to these issues.  Accordingly, these issues will be addressed 
in this decision.  

The Board also points out that the June 2002 rating decision 
denied the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability.  The representative submitted a notice of 
disagreement with this determination in September 2002.  This 
matter will be further addressed in the Remand following the 
Order section of this decision.

De novo adjudication of the issue of entitlement to service 
connection for stomach ulcers will be the subject of the 
Remand following the Order section of this decision.

In a statement dated in September 2002, the veteran's 
representative raised claims for service connection for 
hearing loss and tinnitus.  Since these matters were not 
developed or certified for appeal, they are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  By decision in May 1998, the Board concluded that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for cardiovascular 
disease, to include hypertension.

2.  The evidence added to the record since the May 1998 Board 
decision is cumulative of the evidence previously considered 
and is not so significant that it must be considered in order 
to decide fairly the merits of the claim for service 
connection for cardiovascular disease, to include 
hypertension. 

3.  By rating decision dated in September 1957, the RO denied 
service connection for stomach ulcers on the basis that the 
disability was not shown by the evidence of record.  The 
veteran was notified of this decision, but did not file a 
timely appeal.

4.  The evidence added to the record since the September 1957 
RO decision is not cumulative of the evidence previously 
considered and is so significant that it must be considered 
in order to decide fairly the merits of the claim for service 
connection for stomach ulcers.

5.  By rating decision dated in August 1986, the RO denied 
service connection for residuals of a head injury, holding 
that a new factual basis had not been presented.  The veteran 
was notified of this decision, perfected his appeal, and then 
withdrew his claim from appellate consideration.

6.  The evidence received since the August 1986 RO 
determination is cumulative or redundant of information 
previously considered, and the additional evidence, by itself 
or in connection with previous submissions, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of a head injury.

7.  The Defense Threat Reduction Agency (DTRA) determined 
that the veteran was not at risk of exposure to radiation 
while stationed in Okinawa, and his service did not 
constitute participation with the American occupation forces 
in either Hiroshima or Nagsaki, Japan.

8.  Skin cancer was not present during service or for many 
years after service, and has not been etiologically related 
to service, to include due to exposure to ionizing radiation 
in service.

9.  Prior to November 7, 1996, the veteran's PTSD was not 
productive of more than considerable industrial impairment.

10.  The veteran's PTSD is manifested by sleep disturbance, 
anxiety and mild panic attacks.  

11.  Recent Department of Veterans Affairs (VA) examinations 
reveal no impairment in judgment, thought process or personal 
appearance or hygiene.


CONCLUSIONS OF LAW

1.  The May 1998 decision of the Board that denied service 
connection for cardiovascular disease, to include 
hypertension, is final and new and material evidence has not 
been received to reopen the claim for service connection.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a) 
(as in effect prior to August 29, 2001); 38 C.F.R. § 20.1100 
(2002).

2.  The evidence received since the September 1957 RO 
decision is new and material, and the claim for service 
connection for stomach ulcers is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).

3.  The RO's decision of August 1986, which denied service 
connection for residuals of a head injury, is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).

4.  The evidence received since the August 1986 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for residuals of a head injury.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).

5.  Skin cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.309, 3.311 (2002); 38 C.F.R. § 3.307 (as 
amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

6.  An initial rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (as in effect prior to November 
7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  By letter 
dated in June 2002, the veteran was apprised of the pertinent 
provisions of the VCAA and of that evidence he needed to 
submit and the development the VA would undertake.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

	I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (The provisions of 38 C.F.R. § 3.156, which 
define new and material evidence, were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim for service connection for stomach 
ulcers was by RO decision dated in September 1957.  The last 
final disallowance of the claim for service connection for 
residuals of a head injury was the RO's determination of 
August 1986.  In May 1998, the Board concluded that the 
evidence submitted by the veteran was not new and material, 
and his claim for service connection for cardiovascular 
disease, to include hypertension, remained denied.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the United States Court of Appeals for 
Veterans Claims (Court) cases regarding finality, the 
additional evidence submitted since those determinations.  In 
order to do so, the Board will separately describe the 
evidence that was of record at those times, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

A.  Cardiovascular disease, to include hypertension 

The old evidence 

Blood pressure on the entrance examination in July 1944 was 
150/90.  The available service medical records show no 
complaints or findings pertaining to hypertension or 
cardiovascular disease.  A clinical evaluation of the 
cardiovascular system on the separation examination in May 
1946 was normal.  Blood pressure was 118/72, both before and 
three minutes after exercise.  A chest X-ray study was 
normal.

Clinical records from C. V. Dodson, M.D. dated from 1946 to 
1949 have been associated with the claims folder.  The 
veteran's blood pressure in April 1947 was 160/90.  The 
physician diagnosed hypertension.  

The veteran was hospitalized in a VA facility in June 1949 
for unrelated complaints.  A physical examination was not 
remarkable.  Blood pressure was 148/102.  No pertinent 
diagnosis was made.

The veteran was admitted to a VA hospital in November 1951 
for unrelated complaints.  On examination, the heart was not 
enlarged to percussion.  Rhythm was regular and sounds were 
of good quality.  Blood pressure was 120/82.  No diagnosis 
was made pertaining to the cardiovascular system.

In a statement dated in June 1976, Dr. Dodson reported that 
he had treated the veteran since 1946, and that he had a low-
grade hypertension that had continued to worsen since that 
time.  Dr. Dodson opined that the veteran's military service 
was responsible for his physical condition.

Another private physician reported in a statement dated in 
April 1978 that he had treated the veteran for hypertension 
between July 1966 and June 1974.  He commented that it was 
his belief that the veteran's problems stemmed from his 
military service.  He indicated that "careful examination of 
[the veteran's] military records would, I'm sure, confirm 
this."  

In a statement dated in May 1986, a VA physician wrote that 
it was his opinion, based on a review of the veteran's 
available records, that it was "possible" that his 
hypertension stemmed from his military service.

Frank Thomas, M.D. reported in a statement dated in November 
1987 that he first saw the veteran in July 1975 when he was a 
physician with the VA and that he had followed him until his 
departure approximately one year later.  He also noted that 
he had encountered the veteran periodically in recent years.  
Dr. Thomas indicated that according to records provided to 
him, the veteran was involved in an air attack on May 27, 
1945.  He commented that it seemed apparent that something 
had altered the veteran and that it had to be military 
service and his exposure to the air assault.  The physician 
stated that since that time, the veteran had remained a 
rather nervous person with hypertension that had been 
difficult to control at times and was likely worsened by his 
emotional state.



Private and VA medical records dated from 1974 to 1995 
reflect that the veteran was treated for a number of 
complaints, including hypertension and coronary artery 
disease.  On VA examination in October 1975, the veteran 
related that he had high blood pressure in early 1947 and 
that it had been getting worse since that time.  Following an 
examination, the pertinent diagnoses were moderately severe 
hypertensive vascular disease, and arteriosclerotic heart 
disease, manifested by angina pectoris.  

The additional evidence

The evidence submitted since the Board's May 1998 decision 
includes duplicates of evidence previously considered, as 
well as reports of medical treatment received many years 
after the veteran's discharge from service.  

On VA hospitalization in April 1998, it was noted that the 
veteran presented for an elective cardiac catheterization.  
It was further reported that he had no known history of 
coronary artery disease and a two to three year history of 
angina.  The pertinent diagnoses on discharge were coronary 
artery disease and hypertension.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease or hypertension becomes manifest 
or aggravated to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.309; 38 C.F.R. § 3.307 (as amended by 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002)).

Initially, the Board notes that the veteran's claim for 
service connection for cardiovascular disease, to include 
hypertension, was denied in May 1998 on the basis that the 
additional evidence received since a determination by the RO 
in August 1993 did not alter the basis of the finding that 
such a disability was not present during service or within 
one year thereafter.  

As noted above, the evidence added to the record since the 
most recent determination includes extensive VA medical 
records, as well as copies of evidence that was previously 
considered.  All the new medical records pertain to treatment 
following service.  The fact that the veteran has 
cardiovascular disease and hypertension is similar to the 
evidence of record at the time of the previous decision.  

The Board acknowledges that the veteran asserts that his 
cardiovascular disease, to include hypertension, is related 
to service.  Since it has not been established that he is a 
medical expert, the veteran is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Neither the medical 
evidence nor the lay evidence provides a basis on which it 
may be concluded that the additional evidence is new and 
material so as to reopen the veteran's claim for service 
connection cardiovascular disease, to include hypertension.  
In this regard, the Board points out that in order to 
constitute new and material evidence in this case, the 
evidence must show that the veteran's cardiovascular disease, 
to include hypertension, had its onset during service or 
within one year thereafter.  No such medical opinion has been 
submitted in this case.

In summary, the Board finds that the evidence submitted since 
the Board's determination of May 1998, when viewed in 
conjunction with all the other evidence of record, is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As such, it is not new and 
material as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for service 
connection for cardiovascular disease, to include 
hypertension.  

B.  Stomach ulcers

The old evidence 

The available service medical records disclose no complaints 
or findings pertaining to the stomach.  A clinical evaluation 
of the abdomen on the separation examination in May 1946 was 
normal. 

A general physical examination was not remarkable during a VA 
hospitalization from June to July 1949 for conditions not 
pertinent to this appeal.

The veteran was hospitalized by the VA from November to 
December 1951 with a chief complaint of stomach trouble.  He 
related that he had noted persistent "indigestion" eighteen 
months earlier.  It was stated that it was usually relieved 
by alkali, but continued to recur.  He asserted that six 
months prior to admission, he began having mid abdominal pain 
that was worse when the stomach was empty and was relieved by 
food.  The pain reportedly gradually became more persistent 
and was associated with nausea and vomiting.  An upper 
gastrointestinal series four months prior to admission was 
said to show an ulcer.  During the hospitalization, an upper 
gastrointestinal series showed the superior margin of the 
bulb to be undulating, but no persistent defect was noted.  
It was otherwise normal.  The pertinent diagnosis was peptic 
ulcer, subsiding.  

The veteran submitted a claim for service connection for, 
among disabilities, stomach ulcers, in July 1957.  He stated 
that he was treated during service for this condition at a 
base hospital in 1944, and again aboard the USS Chilton in 
1946 when he was coming home from overseas.  

In September 1957, the Naval Records Management Center 
reported that a thorough search of the files of the 
Construction Battalion Center, Davisville, Rhode Island, the 
USS Chilton and the 139th Construction Battalion failed to 
reveal any evidence of the alleged condition.  

The RO decision 

By rating decision dated in September 1957, the RO concluded 
that a stomach ulcer was not shown at the time of examination 
at discharge from service, and was not shown by the evidence 
of record.

The additional evidence 

VA outpatient treatment records disclose that when the 
veteran was seen in December 1974, a history of peptic ulcer 
disease for 26 years was noted.  

In September 1975, the National Personnel Records Center 
reported that there was no record of treatment of the veteran 
aboard the USS Chilton for the year 1946.

On VA general medical examination in October 1975, an 
examination of the abdomen was normal.  

The veteran was also afforded a VA psychiatric examination in 
October 1975.  He related that he was treated aboard the USS 
Chilton in 1946 for fatigue and exhaustion.  

In separate statements dated in October 1977, W. K. [redacted]
 
and E. L. [redacted]
 each related that he had served with the 
veteran was knew that he had been treated while stationed in 
Davisville, Rhode Island for stomach trouble and that he had 
been treated with medication for it.  An identical statement 
was received from T. M. [redacted]
 in April 1978, and a nearly 
identical statement dated in May 1978 from J. H. W. [redacted]

are of record.

A statement dated in August 1978 was received from a 
certified polygraphist.  It was noted that the veteran 
underwent a polygraph examination that month.  Among the 
questions the veteran was asked was "[a]re you lying in 
saying that you were treated for ... stomach disease in 
Davisville, Rhode Island (C.B. Training Center)."  The 
veteran responded in the negative.  The report noted that the 
veteran claimed that he was in the hospital bay of the USS 
Chilton, where he received treatment for "stomatic ulcers."  
The polygraph examiner opined that through the interpretation 
of the veteran's polygraph recordings, the veteran was 
truthful in his response to the above question.

In a memorandum dated in April 1988, the head of the 
reference section stated that the veteran had visited the 
Operational Archives Branch, Naval Historical Center that 
month.  After a thorough search, it was determined that it 
did not hold documentation of the activities of the USS 
Chilton for the period between April and May 1946.

On VA psychiatric examination in September 1988, the veteran 
asserted that he returned to the United States on the USS 
Chilton and during the voyage, he was admitted to sick bay 
for headaches, being rundown and nervous.  

In a statement dated in June 1995, F. N. Roberts, M.D., 
related that he was a medical officer on board the USS 
Chilton during World War II.  He claimed that he had received 
a call several years earlier from the veteran who stated that 
he had been a patient in the sick bay from April to May 1946.  
Dr. Roberts indicated that he had advised the veteran that 
since so many years had passed since service and that since 
the veteran had not been a member of the crew but an injured 
serviceman being transported back to the United States, he 
could not assist him in obtaining records of the care he had 
received.  The physician further noted that the veteran had 
recently forwarded a number of documents from reputable 
physicians detailing the various disorders for which he had 
been treated following service.  Dr. Roberts commented that a 
thorough review of the papers allowed a credible history to 
be reconstructed even in the absence of medical files.  He 
concluded that the loss of official records is not a reason 
to dispute the claims of a man who had served his country.  
He added that the body of supportive evidence that the 
veteran had presented was impressive that that justice 
warranted favorable consideration of his claims.  

The veteran was hospitalized by the VA from May to August 
1998.  It was indicated that he underwent duodenal ulcer 
repair in June 1998.  An esophagogastroduodenoscopy during 
the hospitalization showed a duodenal ulcer.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
or during peacetime after December 31, 1946, and duodenal 
ulcer becomes manifest or aggravated to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. § 3.309; 38 C.F.R. 
§ 3.307 (as amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002)).

The veteran's claim for service connection for stomach ulcers 
was denied by the RO in September 1957 essentially on the 
basis that it was not present in service, and had not been 
demonstrated following the veteran's discharge from service.  
The evidence submitted since that determination consists of 
statements by the veteran and people who reportedly served 
with him to the effect that he had stomach complaints during 
service.  The evidence also includes a December 1974 VA 
outpatient treatment report dated in December 1974 to the 
effect that he had a 26-year history of peptic ulcer disease.  
In addition, when he was hospitalized by the VA from May to 
August 1998, the veteran underwent duodenal ulcer repair.  

Thus, the additional evidence contains statements that show 
the veteran had symptoms of stomach trouble in service, and a 
current diagnosis of duodenal ulcer.  This evidence is 
clearly new in that it was not previously of record.  In 
addition, it obviously bears directly and substantially on 
the question before the Board, that is, whether the veteran 
has a stomach ulcer that is related to service.  This 
evidence is of such significance that it must be considered 
in order to adjudicate the claim fairly.  The Board finds, 
accordingly, that the additional evidence is new and 
material, warranting reopening of the claim for service 
connection for stomach ulcers.  

C.  Residuals of a head injury 

The service medical records reveal that the head was normal 
on the separation examination in May 1946.  

When the veteran was hospitalized for unrelated complaints by 
the VA in June 1949, a physical examination was unremarkable.  

The veteran was afforded a VA general medical examination in 
October 1975.  He reported that he was driving a truck 
carrying ammunition on Okinawa in May 1945, and he suddenly 
came out of the cab during an air raid and landed on his 
head.  He stated that he suffered a laceration of the right 
temporal scalp, but that this could not be seen.  He claimed 
that he had three to four sutures placed in it.  He related 
that he got back in his truck after the treatment and 
continued to carry and move the ammunition.  He asserted that 
about one to two months later, he developed headaches that 
were both in the upper frontal portion of the head and in the 
occiput.  He alleged that he went to the dispensary numerous 
times, was diagnosed with tension and given pills for pain.  
He also stated that while on the USS Chilton in 1946, he 
became quite sick with his headaches, went to sick bay and 
was placed on bed rest and given medication.  Following an 
examination, which included normal X-ray studies of the 
skull, the pertinent diagnosis was skull injuries with 
laceration of the scalp with residuals.

In a statement dated in December 1975, the veteran's mother 
reported that the veteran had lost a lot of work because of 
severe headaches following service.  

In a statement dated in May 1976, H. W. [redacted]
 related 
that he had worked with the veteran both before and after the 
veteran's service.  He commented that the veteran had a 
perfect attendance record prior to service, was a good worker 
and able to perform all jobs under his command.  He added 
that when the veteran returned to work in 1946, it was 
obvious that he was not the same employee, and noted that the 
veteran had a scar on his head and was under constant 
medication.  

In June 1976, H. W. [redacted]
 reported that he served with the 
veteran in the 139th Trucking Battalion on Okinawa.  He 
related that he witnessed an attack on Brown Beach in May 
1945 and that he could personally swear that the veteran was 
injured in the attack.  He added that he could state that 
many of the records were lost.  

In August 1976, the veteran submitted a statement in which he 
noted that he was a member of the 139th Trucking Battalion 
and sustained a head injury on May 28, 1945 while performing 
his duties in the Brown Beach sector of Okinawa.  He alleged 
that he was treated at a field hospital, and that he had 
severe headaches.  He also indicated that he was hospitalized 
for eight or nine days aboard the USS Chilton in April 1946.  

In identical statements dated in September and October 1977, 
E. L. [redacted]
 and W. K. [redacted]
 each reported that he 
personally knew that the veteran had been involved in a truck 
accident on May 28, 1945 as a direct result of a bombing and 
strafing attack on Brown Beach.  The affiants asserted that 
the veteran received a head injury that required extended 
treatment.  It was also indicated that numerous stitches were 
required to close the lacerations in the veteran's head.  An 
identical statement from T. H. [redacted]
was submitted in June 
1978.

In a statement received in May 1980, F. J. [redacted]
 related 
that he met the veteran in April 1945 on Okinawa.  He stated 
that the following month, he was taken to an "H.G. Station" 
and the veteran was brought in by two Marines.  He added that 
the veteran had a bandage on his head.  When he asked him 
what had happened, the veteran responded that he had been 
injured on May 28, 1945 near Brown Beach in a Japanese air 
attack.  The veteran indicated that he had been thrown out of 
a truck and landed on his head.  Mr. N[redacted]
 further stated 
that the veteran was in pain and had stitches in his head.

An undated statement from the Naval Construction Battalion 
Center is of record.  It was noted that the records for the 
139th Naval Construction Battalion are not complete for 1945.  
It was stated that there were no monthly operating reports 
for May or June 1945 in the records.  

The August 1978 report from a polygraphist referred to above 
is of record.  It was indicated that the veteran stated that 
on May 28, 1945, while under enemy air attack, he "went out 
a truck he was driving and landed on his head."  The veteran 
claimed to have suffered a fractured skull and was later in 
the hospital bay on the USS Chilton and was treated for 
symptoms, including headaches, as a result of the injuries 
received on Okinawa.  The veteran responded in the negative 
to questions concerning whether he was lying in saying that 
he had fractured his skull when he "went out of a truck" on 
his head and that he had constant headaches as a result of 
the head fracture.  In addition, the veteran also said that 
he was not lying when he said that he was treated for the 
head injuries sustained in Okinawa in the hospital bay of the 
USS Chilton.  It was the opinion of the polygraphist that, 
through the interpretation of the veteran's polygraph 
recordings, the veteran was truthful in his responses to the 
questions posed.

The RO decision 

A Board decision in August 1977 denied the claim for service 
connection for residuals of a head injury on the basis that 
such was not demonstrated in service, and there had been no 
demonstration of chronic residuals thereof related to 
service.  By a Board decision in August 1978, and a rating 
action dated in August 1986, the denial of the veteran's 
claim for service connection for residuals of a head injury 
was continued.  It was indicated that the additional evidence 
did not constitute a new factual basis to support a grant of 
service connection.



The additional evidence 

In a statement dated in November 1987, a private physician 
related that according to records provided by the veteran, he 
was involved in an air attack in May 1945.  The physician 
stated that it seemed apparent that something altered the 
veteran and that it had to be military service and his 
exposure to the air attack that left him with some head 
injuries.  

In February 1988, another private physician reported that he 
had evaluated the veteran who asserted that he had had 
headaches in service.  The veteran related that he had fallen 
off a top bunker and hit his head.  No pertinent diagnosis 
was made.

During a VA psychiatric examination in September 1988, the 
veteran maintained that during a bombing raid he was thrown 
out of his truck on his head.  He claimed that he had twelve 
to fifteen stitches taken in his scalp and that he was 
returned to duty several weeks later.  It was further 
reported that, during his voyage back to the United States, 
he was admitted to sick bay on the USS Chilton for headaches, 
being rundown and nervous.  He reported that he was given 
medication for headaches.  No pertinent diagnosis was made.

In a memorandum dated in April 1988, the head of the 
reference section stated that the veteran had visited the 
Operational Archives Branch, Naval Historical Center that 
month.  After a thorough search, it was determined that it 
did not hold documentation of the activities of the USS 
Chilton for the period between April and May 1946.

Received in April 1989 were duplicates of statements from the 
veteran's mother, 
E. L. [redacted]
, H. W. [redacted]
, H. W. [redacted]
 and W. K. 
[redacted]
.  

Also received in April 1989 was a statement dated in May 1978 
from J. H. W. [redacted]
.  This statement is identical to those 
from Mr. [redacted]
 and Mr. [redacted]
.

The statement summarized in the previous section from Dr. 
Roberts is applicable to this claim as well.

Analysis 

Initially, the Board notes that the veteran's claim for 
service connection for residuals of a head injury was denied 
in August 1986 on the basis that the additional evidence 
received since the prior Board determination did not alter 
the basis of the finding that residuals of a head injury were 
not present during service and that there was no 
demonstration of chronic residuals related to service.  The 
additional evidence consists of either medical treatment many 
years after service or copies of statements previously of 
record.  

As such, the Board finds that the additional evidence, 
considered in conjunction with the record as a whole, is 
merely cumulative and does not relate to the basis for the 
prior final denial.  The statements to the effect that the 
veteran had sustained a head injury during service were 
previously of record.  Indeed, the additional evidence 
provides no findings suggesting that the veteran had any 
residuals of a head injury in service or thereafter.  
Consequently, the additional clinical and other evidentiary 
information which has been generated since the RO's August 
1986 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board concludes, therefore, that the evidence is not new 
and material, and the claim for service connection for 
residuals of a head injury is not reopened.

	II.  Service connection for skin cancer secondary to 
exposure to ionizing radiation 

Factual background

The service medical records are negative for complaints or 
findings pertaining to skin cancer.  The skin was evaluated 
as normal on the separation examination in May 1946.

VA medical records show that the veteran underwent excisions 
of basal cell carcinoma of the left temple and squamous cell 
carcinoma of the left angle of the jaw in August 1986.  On VA 
hospitalization in September 1991, the veteran was admitted 
for squamous cell carcinoma of the right lower leg.  A past 
medical history of multiple facial cancers was reported.  A 
history of basal cell carcinoma of the left cheek, left 
forehead and left nose, and a history of squamous cell 
carcinoma of the left wrist and right cheek was noted in 
October 1997.

In a statement dated in February 2000, the DTRA noted that 
personnel stationed in Okinawa, some 400 miles from the main 
Japanese islands, were not at risk of exposure to radiation 
from the strategic atomic bombings of Hiroshima and Nagasaki.  
It was concluded that service on Okinawa did not qualify the 
veteran as a participant with the American occupation forces 
in either Hiroshima or Nagasaki, Japan.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and carcinoma becomes manifest or aggravated to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 3.309; 38 
C.F.R. § 3.307 (as amended by 67 Fed. Reg. 67792-67793 (Nov. 
7, 2002)).

Certain diseases are also statutorily presumed to have been 
incurred in service by radiation-exposed veterans.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  Nevertheless, if 
the veteran can show that he was a "radiation-exposed 
veteran" who subsequently developed a radiogenic disease, 
and such disease first became manifest within the period 
specified in 38 C.F.R. § 3.311(b)(5), the claim will be 
referred to the Under Secretary for Benefits for 
consideration of whether sound scientific and medical 
evidence supports the conclusion it is at least as likely as 
not that the veteran's disease resulted from exposure to 
radiation in service.  The Under Secretary for Benefits may 
request an advisory medical opinion from the Under Secretary 
for Health.  38 C.F.R. § 3.311(b) and (c).  The term 
radiogenic disease includes skin cancer.  38 C.F.R. 
§ 3.311(b)(2).  

Pursuant to the provisions in 38 C.F.R. § 3.311(e), several 
factors must be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service, to include: 1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease; 
2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
3) the veteran's gender and pertinent family history; 4) the 
veteran's age at time of exposure; 5) the time-lapse between 
exposure and onset of the disease; and 6) the extent to which 
exposure to radiation, or other carcinogens, outside of 
service may have contributed to development of the disease.  

During the pendency of this appeal, the Secretary amended 
38 C.F.R. § 3.309(d) relating to presumptive diseases 
attributable to radiation risk.  The amendments became 
effective March 26, 2002.  67 Fed. Reg. 3,612 3,616 (Mar. 26, 
2002) (codified at 38 C.F.R. § 3.309(d)).  The amendments 
adds cancers of the bone, cancer of the brain, cancer of the 
colon, cancer of the lung, and cancer of the ovary to the 
list of diseases which may be presumptively service 
connected, and amends the definition of the term "radiation-
risk activity" to include a veteran's presence at certain 
other locations.  See 67 Fed. Reg. 3,612 3,616 (Mar. 26, 
2002).

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty for 
training, participated in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(3)(i).

The term radiation-risk activity means:  The occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants' or materials.  38 C.F.R. § 3.309(d)(vi).

Service connection can be established on a direct basis under 
the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Applicable 
regulation also provides if a claim is based on a disease 
other than one of those listed in paragraphs (b)(2) or (b)(3) 
of this Section 3.311, VA shall nevertheless consider the 
claim under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

The veteran asserts that he developed skin cancer as a result 
of his exposure to ionizing radiation.  He apparently argues 
that his service on Okinawa resulted in the exposure.

In regard to whether the evidence supports service connection 
on a direct, nonpresumptive, basis under 38 C.F.R. § 3.303, 
the evidence fails to show any symptoms associated with skin 
cancer for many years after service.  

Additionally, there exists no competent medical evidence 
relating the post service skin cancer to service, to include 
as contemplated by 38 C.F.R. § 3.303(d).  

After a review of all the evidence of record, the Board also 
concludes that the preponderance of the evidence does not 
demonstrate that the veteran's skin cancer is the result of 
exposure to ionizing radiation during service.  The veteran 
does not claim, and the record does not otherwise show, that 
he had any official duties within ten miles of the city 
limits of either Hiroshima or Nagasaki, Japan.  As noted 
above, the DTRA specifically concluded that the veteran was 
not at risk of exposure to radiation given that he was 
stationed on Okinawa, some 400 miles from the main Japanese 
islands.  

The only evidence supporting the veteran's claim consists of 
the fact that he developed skin cancers years after service, 
and his statements seeking to link them to his exposure to 
ionizing radiation.  The evidence showing that the veteran 
had no risk of exposure is of greater probative value than 
the veteran's statements.  Accordingly, since it was 
concluded that he was not at risk of exposure to ionizing 
radiation, the weight of the evidence is against the claim 
for service connection for skin cancer secondary to exposure 
to ionizing radiation.

	


III.  An increased rating for PTSD 

Factual background

As noted above, a rating decision on appeal granted service 
connection for PTSD and assigned a 50 percent rating 
effective June 8, 1993.

In a statement dated in January 1994, a private physician 
reported that he had examined the veteran the previous month 
and found him to continue to carry the stress disorder he had 
mentioned in a letter in November 1987.  

The veteran was afforded a VA psychiatric examination in 
September 1999.  The claims folder was reviewed in 
conjunction with the examination.  It was indicated that the 
veteran had been married to his second wife for 34 years.  
The veteran stated that he spent his days doing household 
chores, reading and watching television.  He claimed that he 
had important friendships that he enjoyed.  He reported that 
he was nervous most of the time and that he described what 
sounded like mild panic attacks.  He maintained that he had a 
difficult time being happy, and that he was depressed most of 
the time.  He had longstanding problems with sleep, and had 
nightmares related to military events.  He alleged that he 
would frequently hear guns firing while driving his car.  He 
described flashbacks of the explosion he experienced in 
service.  The veteran stated that he had thoughts about the 
war on an almost daily basis.  He reported an exaggerated 
startle response.  He related a tendency to be hypervigilant, 
and he alleged that he avoided activities that reminded him 
of the war.  While he reported good friendships, he stated 
that he avoided crowds.  

On mental status evaluation, the veteran was alert and 
oriented.  He was well groomed, polite and cooperative.  His 
affect and mood were dysphoric.  He appeared physically 
fragile, although he did his best to answer all questions 
very carefully and honestly.  His demeanor was genuine, and 
it was clearly important to him that the examiner believe his 
report.  The veteran's speech was of normal tone and volume.  
His thoughts were goal-directed, with no evidence of 
psychosis.  He denied suicidal and homicidal ideation.  
Cognitive functions appeared grossly intact.  The veteran 
admitted to some memory problems since his stroke.  His 
insight and judgment were within normal limits.  The 
diagnosis was PTSD.  The Global Assessment of Functioning 
score was 45, both currently and for the previous year.  

Another VA psychiatric examination was conducted in December 
2001.  The examiner noted that he reviewed the claims folder 
several months after the examination.  The veteran's 
complaints were similar to those he described at the time of 
the VA psychiatric examination in September 1999.  He 
reported daily intrusive memories of his experiences in the 
war.  He said the memories were real, like they just 
happened.  He claimed that he had dreams about the war almost 
every night.  He insisted that he felt depressed a lot.  When 
asked whether he and his wife had friends and a social life, 
the veteran described this part of his life was good.  In a 
separate interview with the veteran's wife, she alleged that 
they had no close friends, but a number of acquaintances.  

On mental status evaluation, the veteran was neatly dressed.  
He was alert and well oriented.  He was pleasant and 
cooperative throughout the interview.  His speech was rather 
slow paced and he took unusually long intervals to respond to 
questions.  He was extremely digressive throughout the 
interview.  His thought processes, other than the 
digressiveness, appeared to be logical and sequential, and 
the content of his thought was well within normal limits, 
with no observable delusional ideation or paranoia.  There 
was no evidence or report of any perceptual disturbance.  He 
complained of a change in his memory, related to a 
cerebrovascular accident in 1998.  The veteran exhibited 
notable memory disturbance on a brief mental status 
examination.  His mood appeared mildly dysphoric and his 
affect was appropriate to his mood.  Insight and judgment 
were within normal limits.  The diagnoses were PTSD, chronic, 
and uncomplicated vascular dementia.  The Global Assessment 
of Functioning score due to PTSD was 50, and the inclusive 
Global Assessment of Functioning score was 45.  The examiner 
opined that the veteran's difficulties with short-term memory 
were probably related to the cerebrovascular accident in 
1998, and that the symptoms of PTSD had not worsened since 
the VA psychiatric examination in September 1999.  

VA outpatient treatment records dated from 1990 to 2002 have 
been associated with the claims folder.  The veteran was seen 
in the mental health clinic in June 1999.  A mental status 
evaluation revealed that he was alert and oriented times 3.  
The impression was PTSD, under treatment, mild.  It was noted 
in December 2000 that he reported that he continued to have 
nightmares and flashbacks four to five times a week.  On 
mental status evaluation, his mood was fair and affect was 
congruent and stable.  He reported having fewer flashbacks 
and nightmares in April 2001 after his medication was 
increased.  He was calm and relaxed and his mood was good.  
Normal speech and a logical thinking pattern were present.  
The assessment was PTSD, some improvement.  In July 2001, he 
stated that he had flashbacks and nightmares even after the 
medication was increased.  He was noted to be alert and 
oriented.  He had slowed speech and linear thoughts.  He had 
audio and visual hallucinations.  There was no suicidal or 
homicidal ideation.  His mood was dysphoric and affect flat.  
His medication was increased.  

The veteran reported in August 2001 that he still had some 
mild anxiety but he was improved on medications.  It was 
indicated that his PTSD symptoms were chronic and under 
control.  On mental status evaluation, his affect showed some 
decreased range.  He was slightly anxious.  He had some mild 
short-term memory deficit.  The veteran stated that he 
continued to be depressed with some improvement.  He had 
difficulty initiating sleep.  His mood was dysphoric and his 
affect flat.  His irritability had improved.  He had very low 
energy.  Similar findings were recorded in December 2001 and 
March 2002.  In May 2002, the veteran related that he had 
been doing well and that he was sleeping much better.  The 
impression was PTSD.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.
                       
38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior 
to November 7, 1996).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6.  It should also be 
noted that use of terminology such as "mild" by VA examiners 
and others, although evidence to be considered by the Board, 
is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (as in effect prior to 
November 7, 1996).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental 
disorders to ensure that it uses current medical terminology 
and unambiguous criteria, and that it reflects medical 
advances that have occurred since the last review."  61 Fed. 
Reg. 52695 (October 8, 1996).

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the Court stated: "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
we hold will apply . . . ." 

The General Counsel of the VA concluded that it would have to 
be determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97.  In this case, the Board finds that pre and 
post revised rating criteria are equally favorable to the 
veteran.

The Board initially notes that the RO requested the veteran's 
VA outpatient treatment records since 1991.  It is 
significant to point out that these records were obtained and 
do not reflect treatment for psychiatric complaints until 
1999.  In this regard, the Board observes that the veteran 
has been examined by the VA in September 1999 and again in 
December 2001.  In addition, the Board has considered the VA 
outpatient treatment records from 1999 to 2002.  

The evidence establishes that the veteran has consistently 
been described as alert and oriented.  Both the VA 
psychiatric examinations in September 1999 and December 2001 
showed that he was well dressed and that his personal hygiene 
was not impaired.  He was able to maintain acquaintances.  
Significantly, the veteran has remained in a stable 
relationship with his current spouse for more than 35 years.  
The Board acknowledges that he apparently has some trouble 
sleeping, as well as nightmares and flashbacks.  It must also 
be recognized that he has some memory problems, as this has 
not been totally clinically distinguished from the service-
connected PTSD, although attributed by competent evidence to 
his stroke to some extent.  The VA outpatient treatment 
records show that the veteran was only mildly anxious, and in 
May 2002, he stated that he was doing well and sleeping much 
better.  His panic attacks were described in September 1999 
as being mild.  

The evidence in support of the veteran's claim consists of 
his statements concerning the severity of his service-
connected PTSD and Global Assessment of Functioning (GAF) 
scores of 45 and 50 on VA examinations in 1999 and 2001, 
respectively.  A Global Assessment of Functioning score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (1994); cited in 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board 
observes that a Global Assessment of Functioning score 
ranging from 41 to 50 is defined as "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  See Richard v. Brown, 9 Vet. App. 266 
(1996).  However, GAF scores must be considered in 
combination with the totality of the objective clinical 
evidence of record, including the medical findings on 
examination and outpatient treatment.  When evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a) (2002).  As explained above, the Board finds that 
the preponderance of the evidence as a whole does not show 
that this disability resulted in more than considerable 
industrial impairment prior to, or from, November 7, 1996, 
nor more than occupational and social impairment with reduced 
reliability and productivity.  The Board observes that there 
is no indication of any impairment of his judgment or thought 
process.  Further, as a lay person, while the veteran is 
competent to describe the symptoms of his service-connected 
PTSD, he does not have the requisite medical expertise to 
assess its clinical severity for rating purposes.  Hence, the 
Board finds that the weight of the evidence is against the 
claim for an increased rating for PTSD.


ORDER

New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for 
cardiovascular disease, to include hypertension, or residuals 
of a head injury, and the appeals are denied.

New and material evidence has been submitted to reopen a 
claim for service connection for stomach ulcer disease, and 
to this extent, the appeal is granted.

Service connection for skin cancer secondary to exposure to 
ionizing radiation is denied.

An increased initial rating in excess of 50 percent for PTSD 
is denied.


REMAND

Additional development is needed in this case regarding the 
reopened claim of service connection for stomach ulcers, and 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  

In a rating decision dated in June 2002, the RO, in pertinent 
part, denied the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability.  Notice of the determination was provided to the 
veteran and his representative later that month.  A timely 
notice of disagreement with the determination was received in 
September 2002.  A statement of the case has not been issued 
with regard to this matter.  Where a statement of the case 
has not been provided following the timely filing of a notice 
of disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for ulcers since his 
discharge from service.  He should 
execute the proper authorization forms 
for release of this information.

2.  Thereafter, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
gastrointestinal disease, if available, to 
determine the nature and onset of his 
ulcer disability.  The examiner is 
requested to furnish an opinion as to when 
any current stomach ulcer disease had its 
onset, and whether it is at least as 
likely as not that the veteran's ulcer 
disease is etiologically related to 
service.  All necessary tests should be 
performed.  The rationale for any opinion 
expressed should be set forth.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed with regard to the issue of 
entitlement to service connection for 
stomach ulcer disease and entitlement to a 
total rating based on individual 
unemployability due to service-connected 
disability.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  If any benefit sought on appeal 
remains not granted, the RO should issue 
a statement of the case concerning such 
issue, to include, as appropriate, 
entitlement to service connection for 
stomach ulcer disease, and entitlement to 
a total rating based on individual 
unemployability due to service-connected 
disability.  

If the veteran submits a timely substantive appeal, the issue 
of entitlement to a total rating based on individual 
unemployability due to service-connected disability should 
also be returned to the Board, in accordance with appellate 
procedures.  The purpose of this remand is to ensure due 
process.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

